Case 2:19-cv-04029-NGG-JO Document 59 Filed 11/05/20 Page 1 of 10 PageID #: 975




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
       LOVE GRACE, INC.,
                                                            MEMORANDUM & ORDER
                                 Plaintiff,                   19-CV-4029 (NGG) (JO)
                     -against-
       CARISSA-ANN SANTOS, WILD LOVE d/b/a/
       WILDLOVE CREATION, and ROBERT
       GULOTTA,
                            Defendants.


             NICHOLAS G. GARAUFIS, United States District Judge.
             Plaintiff Love Grace, Inc., a company that sells cold-pressed juices
             over the internet, brings this action for trademark infringement
             and dilution, unfair competition, and various common law torts
             against its partial owner and former employee, Defendant
             Carissa-Ann Santos; her photographer fiance, Defendant Robert
             Gulotta; and the new company they allegedly started, Defendant
             Wild Love. (Am. Compl. (Dkt. 10).) Before the court are Defend-
             ants' Motions to Dismiss the Amended Complaint pursuant to
             Federal Rule of Civil Procedure 12(b). (Robert Gulotta Mot. to
             Dismiss ("Gulotta Mot.") (Dkt. 16)); Carissa-Ann Santos Mot. to
             Dismiss ("Santos Mot.") (Dkt. 25)); (Plaintiffs Mem. in Opp. to
             Defs.' Mots. to Dismiss ("Opp.'') (Dkt. 31).)
             Plaintiff contends that Ms. Santos is leveraging her control of
             Plaintiff's website-related property to squeeze more than fair
             value out of her shares. Defendants maintain that Plaintiff's ac-
             tion is an effort to press a personal grudge against them, and that
             it is motivated by a thirst to prevent Ms. Santos from buying out
             her shares at a value that recognizes the fruits of her labor. (Am.
             Compl. 'I 3; Santos Mot. at 2.) For the reasons stated below, De-
             fendants' Motions to Dismiss the Amended Complaint are
             DENIED.




                                              1
Case 2:19-cv-04029-NGG-JO Document 59 Filed 11/05/20 Page 2 of 10 PageID #: 976




                 I.      BACKGROUND
                 A. Factual Background
             Plaintiff Love Grace, Inc. ("Love Grace") is a web-based company,
             incorporated in Delaware and with its principal place of business
             in New York, that sells organic, cold-pressed juices, vegetable
             juices and cleanses, and other nutrition-based foods and bever-
             ages. (Am. Compl. '1'111, 21-22.) Love Grace owns a registered
             trademark in its logo. (Id. '1'124-25.) Love Grace is owned by four
             individuals, one of whom is Ms. Santos, who holds a share of
             approximately 31 percent. 1 (Id. '13; Santos Mot. at 1.) According
             to Ms. Santos, she co-founded Love Grace in 2011 with Jake Ma-
             banta, with whom she was in a romantic relationship at the time.
             (Santos Mot. at 1.) Mr. Mabanta remains a partial owner of the
             company, along with his cousin Andrew Giangrandi, Vincent Bis-
             caye, and Ms. Santos. (Id.)
             Ms. Santos worked for Love Grace in an administrative capacity
             until September 2017. (Id. at 2; Am. Compl. 'I 32.) According to
             Plaintiffs Amended Complaint, she obtained Love Grace's web
             domain name, and the username and password for that domain,
             in her personal name, and paid for the domain name in her per-
             sonal capacity, unbeknownst to Plaintiff. (Am. Compl. '!'I 32-35.)
             At some point during her employment with Love Grace, Ms. San-
             tos hired photographer Robert Gulotta - another cousin of Mr.
             Mabanta's - to take photographs of Love Grace's products for
             marketing purposes. (Id. '149; Santos Mot. at 2.)
             According to Ms. Santos, her relationship with Mr. Mabanta, who
             had been abusive, ended, and she thereafter began a relationship
             with Mr. Gulotta in 2017, which led to her being "ostracized" by
             the other partners. (Santos Mot. at 2.) She also alleges that she

             1Plaintiffs Amended Complaint indicates that Santos holds a 30.83 per-
             cent share. (Am. Compl. tJ 3.) Santos's Motion to Dismiss suggests that she
             owns approximately 31.67 percent. (Santos Mot. at 1.)




                                                 2
Case 2:19-cv-04029-NGG-JO Document 59 Filed 11/05/20 Page 3 of 10 PageID #: 977




             attempted to expose "bad business practices and breaches of fi-
             duciary duty" by the other Love Grace partners. (Id.) All of this
             led to a "toxic work environment," and she resigned from her
             administrative role in September 2017. (Id.)
             Plaintiff alleges that since Ms. Santos's resignation, she has main-
             tained control of the website domain, usemame and password,
             and affiliated email account, and has withheld access from Plain-
             tiff in a manner that interferes with Plaintiff's business
             operations. (Am. Compl. '!ff 44-48.) It alleges that on August 1,
             2019, Defendants shut down Love Grace's website. (Id. '!ff 69-
             71.) It further alleges that after she departed from her role at
             Love Grace, Ms. Santos founded Wildlove Creation ("Wild
             Love"), "a web-based social media content creation company,"
             and promoted it using photographs of Love Grace's products,
             taken by Mr. Gulotta, without Plaintiff's permission. 2 (Id. '!ff 4-5,
             51-58.)
             Underlying this acrimony, the parties seem to agree, is a dispute
             over the valuation of Ms. Santos's shares of Love Grace. Plaintiff
             alleges that Ms. Santos is demanding that her partners buy out
             her shares at an inflated price, while Ms. Santos claims that her
             partners are underrepresenting the company's value. (Id. '!ff 63-
             64; Santos Mot. at 2-3.) According to Plaintiff, in July 2019 Ms.
             Santos met with a major Love Grace customer, showed it Love



             2 Mr. Gulotta alleges that while Ms. Santos was "marketed as being part

             of' Wild Love - which he refers to as "Wildlove Creative," rather than
             "Wildlove Creation" - in fact Wild Love is an alter ego of Mr. Gulotta's
             photography business, wholly owned by Mr. Gulotta. (Gulotta Mot. at 1.)
             He also asserts that Wild Love is a defunct project that never generated
             profit and that ended, along with his and Ms. Santos's romantic relation-
             ship, in mid-2019. (Id.) Subsequent filings by the Defendants in this case
             refer to Mr. Gulotta as Ms. Santos's fiance, suggesting that they have rekin-
             dled their relationship since the filing of Mr. Gulotta's Motion to Dismiss.
             (See Answer, Counterclaim, and Third Party Compl. (Dkt. 51) at 2.)




                                                  3
Case 2:19-cv-04029-NGG-JO Document 59 Filed 11/05/20 Page 4 of 10 PageID #: 978




             Grace's proprietary information and financial documents, and at-
             tempted to convince that customer to buy her shares. (Id. '!ff 65-
             68.) Plaintiff alleges that this meeting adversely affected its posi-
             tion in contract negotiations with that customer and caused it to
             lose revenue. (Id. ff 68.)
                 B. Procedural History
             Plaintiff filed its complaint on July 12, 2019 and its amended
             complaint on November 1, 2019, alleging that Defendants Ms.
             Santos, Mr. Gulotta, and Wild Love infringed on and diluted its
             trademark, engaged in false advertising and unfair competition,
             committed conversion and replevin, misappropriated Plaintiff's
             trade secrets, and breached their fiduciary duty, in violation of
             15 U.S.C. §§ 1114, 1125(a), and 1125(c), N.Y. Gen. Bus. L. §
             360-1, and common law. (Id. '1'172-149.) Plaintiff seeks both pre-
             liminary and permanent injunctions preventing Defendants from
             using or disclosing its trade secrets a declaratory judgment estab-
             lishing that Plaintiff is the rightful owner of the Love Grace
             domain, username, and password; damages, disgorgement of
             profits, and costs. (Am. Compl. at 21-26.)
             On December 16, 2019, Mr. Gulotta filed prose a Motion to Dis-
             miss the Amended Complaint, purportedly on behalf of all
             parties. (Gulotta Mot at 3.) The court instructed the Defendants
             that Mr. Gulotta, who is not an attorney, could not represent Ms.
             Santos. See United States ex. rel. Mergent Servs. v. Flaherty, 540
             F.3d 89, 92 (2d Cir. 2008) ("Because [28 U.S.C. § 1654] permits
             parties only to plead and conduct their own cases personally, we
             have held that an individual who is not licensed as an attorney
             may not appear on another person's behalf in the other's
             cause.") 3 On March 30, 2020, Ms. Santos filed her own prose



             3 When quoting cases, and unless otherwise noted, all citations and quota-
             tion marks are omitted and all alterations are adopted.




                                                 4
Case 2:19-cv-04029-NGG-JO Document 59 Filed 11/05/20 Page 5 of 10 PageID #: 979




             Motion to Dismiss. (See Santos Mot.) Plaintiff filed its Memoran-
             dum in Opposition to the Motions to Dismiss on April 24, 2020.
             (See Opp.) 4
                 II.     LEGAL STANDARD
             Because the defendants in this case are proceeding pro se, the
             court is mindful of its "obligation ... to make reasonable allow-
             ances to protect pro se litigants from inadvertent forfeiture of
             important rights because of their lack of legal training," and the
             court will therefore construe the defendants' submissions "liber-
             ally" and interpret them "to raise the strongest arguments that
             they suggest." Triestman v. Fed. Bur. of Prisons, 4 70 F. 3d 4 71, 4 74
             (2d Cir. 2006). ''The court's duty is even broader in the case of a
             pro se defendant who finds herself in court against her will with
             little time to learn the intricacies of civil procedure." Traguth v.
             Zuck, 710 F.2d 90, 95 (2d Cir. 1983).
                 A. Rule 12(b)(2)
             A court considering a motion to dismiss a complaint under Fed.
             R. Civ. P. 12 (b) (2) for lack of personal jurisdiction must first ap-
             ply the law of the state where the federal court sits to determine
             personal jurisdiction over a defendant. Bank Brussels Lambert v.
             Fiddler Gonzalez & Rodriguez, 171 F.3d 779, 784 (2d Cir. 1999).



             4 Since that time, the parties have continued to make filings. On September
             16, 2020, Ms. Santos filed a 225-page Answer, Counterclaim, and Third
             Party Complaint against Love Grace and its other three shareholders, seek-
             ing, inter alia, reinstatement of Ms. Santos's position at Love Grace,
             backpay, and the removal of the other three partners from their positions
             as officers of the company. (See Answer, Counterclaim, and Third Party
             Compl. at 211-25.) On October 16, 2020, Love Grace, Mr. Biscaye, Mr.
             Giangrandi, and Mr. Mabanta moved to dismiss Ms. Santos's counterclaims
             and third-party complaint. (P. & Third-Party Defs.' Mot. to Dismiss (Dkt.
             56).) The court will consider the Plaintiffs and Third-Party Defendants'
             motion at a subsequent date, once it is fully briefed.




                                                 5
Case 2:19-cv-04029-NGG-JO Document 59 Filed 11/05/20 Page 6 of 10 PageID #: 980




             To survive a motion to dismiss under Rule 12(b) (2), "the plaintiff
             need make only a prima facie showing of jurisdiction." Id.
                B. Rule 12(b)(6)

             To survive a Rule 12(b)(6) motion, "a complaint must contain
             sufficient factual matter, accepted as true, to 'state a claim to re-
             lief that is plausible on its face."' Ashcroft v. Iqbal, 556 U.S. 662,
             678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
             570 (2007)). A complaint must contain facts that do more than
             present a "sheer possibility that a defendant has acted unlaw-
             fully." Iqbal, 556 U.S. at 678. To decide Defendants' motions to
             dismiss, the court ''will accept all factual allegations in the [c]om-
             plaint as true and draw all reasonable inferences in [Plaintiffs']
             favor." L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419,429 (2d
             Cir. 2011). However, the court will "identify[] pleadings that, be-
             cause they are no more than conclusions, are not entitled to the
             assumption of truth." Iqbal, 556 U.S. at 679. The court must then
             evaluate the ''well-pleaded factual allegations" and "determine
             whether they plausibly give rise to an entitlement to relief." Iq-
             bal, 556 U.S. at 679. This plausibility analysis "does not impose
             a probability requirement at the pleading stage," but requires the
             complaint to provide "enough fact to raise a reasonable expecta-
             tion that discovery will reveal evidence of illegality." Arista
             Records, LLCv. Doe 3, 604 F.3d 110, 120 (2d Cir. 2010) (quoting
             Twombly, 550 U.S. at 556.)
                III.    DISCUSSION

             Both Defendants argue that Plaintiffs Amended Complaint
             should be dismissed based on the impermissible joinder of par-
             ties. (Gulotta Mot. at 2; Santos Mot. at 6-7.) Ms. Santos's motion
             further argues that the Amended Complaint should be dismissed
             pursuant to Fed. R. Civ. P. 12(b)(6) because the claims it raises
             lack a basis in fact. (Santos Mot. at 5.) Mr. Gulotta's motion also
             seeks the dismissal of Ms. Santos for the case for lack of personal




                                               6
Case 2:19-cv-04029-NGG-JO Document 59 Filed 11/05/20 Page 7 of 10 PageID #: 981




             jurisdiction, pursuant to Fed. R. Civ. P. 12(b)(2). (Gulotta Mot.
             at 2-3.)
                A. Joinder of Parties

             Mr. Gulotta and Ms. Santos both argue that they have been im-
             permissibly joined as defendants, in violation of Fed. R. Civ. P.
             20 (a) (2), which provides for the permissive joinder of parties as
             defendants if "any right to relief is asserted against them jointly,
             severally, or in the alternative with respect to or arising out of
             the same transaction, occurrence, or series of transactions or oc-
             currences" and "any question of law or fact common to all
             defendants will arise in the action." Mr. Gulotta and Ms. Santos
             suggest that Plaintiffs Amended Complaint impermissibly raises
             claims concerning Mr. Gulotta's alleged trademark infringement
             along with wholly unrelated claims concerning Ms. Santos's al-
             leged misuse of Plaintiffs property and proprietary information.
             (Gulotta Mot. at 2; Santos Mot. at 7-8.)
             The Amended Complaint, contrary to Defendants' characteriza-
             tion of it, alleges that Ms. Santos and Mr. Gulotta jointly engaged
             in the unauthorized use of Love Grace's trademark to promote
             Wild Love. (See Am. Compl. ')') 49-62.) While Defendants suggest
             that the trademark claims are relevant only to Mr. Gulotta, Plain-
             tiff alleges that Ms. Santos is the founder of Wild Love. (Id.') 15.)
             For the purposes of deciding the Defendants' motions to dismiss,
             the court is bound to accept the factual allegations made in the
             complaint as true, notwithstanding Defendants' contrary claim
             that "Ms. Santos has no legal relationship" to Wild Love. (Santos
             Mot. at 7.) Moreover, Mr. Gulotta suggests that while Ms. Santos
             ''has not[] participated in [Wild Love] in any significant way
             since she moved to New Mexico in June of 2019," she was in-
             volved with Wild Love prior to that point in time. (Gulotta Mot.
             at 1.)
             Because Plaintiffs trademark claims appear to be asserted jointly
             against Ms. Santos and Mr. Gulotta, to arise from the same set of




                                              7
Case 2:19-cv-04029-NGG-JO Document 59 Filed 11/05/20 Page 8 of 10 PageID #: 982




             events, and to rest on common legal and factual issues, the De-
             fendants are properly joined under Fed. R. Civ. P. 20(a) (2).
                 B. Factual Basis for Plaintiffs Allegations
             Ms. Santos suggests that Plaintiffs Amended Complaint misrep-
             resents the relevant facts and levies "fabricated and exaggerated
             claims" against the Defendants ''while the plaintiffs themselves
             have engaged in a criminal conspiracy, falsified business records"
             and engaged in other wrongdoing. (Santos Mot. at 5.) Ms. Santos
             describes an alternative version of the underlying events and sug-
             gests that this action is the latest iteration of Mr. Mabanta, Mr.
             Giangrandi, and Mr. Biscaye's vindictive and unlawful efforts to
             force her to sell her shares of Love Grace at a unfairly low price.
             (Id.)

             "As required when reviewing a motion to dismiss a complaint for
             failure to state a claim, [the court] accept[s] .. . as true" the facts
             alleged in the complaint "for purposes of this opinion." United
             States ex. rel. Chorches v. Am. Medical Response, Inc. , 865 F.3d 71,
             75 (2d Cir. 2017). Plaintiffs factual allegations, if true, plausibly
             allege claims on which it would be entitled to relief. Accordingly,
             the court cannot at this stage dismiss Plaintiffs action on the
             grounds that it lacks a basis in fact. This is not to suggest that the
             court finds Plaintiffs allegations to be either more or less credible
             than those of Ms. Santos; rather, the court must assume (without
             deciding) that Plaintiffs factual allegations are true for the pur-
             poses of deciding if its complaint states a plausible claim to relief.
                 C. Personal Jurisdiction

             Mr. Gulotta argues that this court lacks personal jurisdiction over
             Ms. Santos, who relocated from New York to New Mexico in June
             2019. (Gulotta Mot. at 2-3.) As an initial matter, Mr. Gulotta may
             not properly assert this argument on Ms. Santos's behalf. See In
             re Blutrich Herman & Miller, 227 B.R. 53, 58 (Banl<r. S.D.N.Y.
             1998) ("Insufficiency of process and lack of personal jurisdiction




                                               8
Case 2:19-cv-04029-NGG-JO Document 59 Filed 11/05/20 Page 9 of 10 PageID #: 983




             are personal defenses which, therefore, may not be raised on be-
             half of another party.") Ms. Santos did not raise the issue of
             personal jurisdiction in her motion, and she has therefore waived
             the defense. See Fed. R. Civ. P. 12(h)(l).
             Even if Ms. Santos had properly raised the issue, this court clearly
             has personal jurisdiction over her in this action. New York's long-
             arm statute permits the exercise of personal jurisdiction over
             "any non-domiciliary'' who, inter alia, "transacts any business
             within the state or contracts anywhere to supply goods or ser-
             vices in the state" or "commits a tortious act within the state."
             N.Y. C.P.L.R. § 302(a). Even if Ms. Santos no longer resides in
             New York, she continues to transact business in New York as a
             shareholder of Love Grace, which maintains its principal place of
             business in New York, and Plaintiff alleges that she committed
             tortious acts in New York that form the basis of its complaint.
             Moreover, asserting personal jurisdiction over Ms. Santos would
             not violate her due process rights, in light of her activity in New
             York, related to this action, that clearly exceeds the constitutional
             threshold of "minimum contacts." See Best Van Lines, Inc. v.
             Walker, 490 F.3d 239, 242-43 (2d Cir. 2007). Accordingly, Mr.
             Gulotta's improperly asserted argument that this court lacks per-
             sonal jurisdiction over Ms. Santos simply because she has moved
             to New Mexico lacks merit.




                                              9
Case 2:19-cv-04029-NGG-JO Document 59 Filed 11/05/20 Page 10 of 10 PageID #: 984




                   N.     CONCLUSION
                For the reasons stated above, Mr. Gulotta's (Dkt. 16) motion to
                dismiss and Ms. Santos's (Dkt. 31) motion to dismiss are both
                DENIED.
       SO ORDERED.


       Dated:      Brooklyn, New York
                   November 5, 2020

                                                           /s/ Nicholas G. Garaufis
                                                          NICHOIAS G. GARAUFIS
                                                          United States District Judge




                                              10
